DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-2 objected to because of the following informalities: 
In line 4 of claim 1, “without in contact with the substrate” should read “without being in contact with the substrate” or another similar wording.
In line 3 of claim 2, “smaller than” should read “less than”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In lines 8-11 of claim 1, the two recitations of “on the base with a gap” is unclear as to what this “gap” refers. For example, the gap may refer to a feature of the base the substrate is placed on, or the gap may refer to a gap between the first/second surface and the substrate.
Claims 2-13 depend on claim 1 and thus are rejected by virtue of depending on an indefinite claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kogure (US 20110159200 A1).
	Regarding claim 1, Kogure (US 20110159200 A1) teaches a rotary stage 32 (base) for holding a wafer W (substrate), a ring-shaped tray 11 (annular member) disposed at an outer periphery of the base to surround a side surface and backside of the wafer W (substrate) without being in contact with the substrate, and a ring-shaped mask 21 (edge cover) that covers an outer edge of an upper surface of the substrate (para 0018, 0029, 0038; Fig. 4). Kogure also teaches the ring-shaped tray 11 (annular member) consists of a first surface facing the backside of the substrate with a gap between them, a second surface facing the side surface of the substrate with a gap between them, and tapered surface formed at a corner portion between the first surface and the second surface (see annotated Fig. 4).
	Regarding claim 3, Kogure teaches that a recess 14 is formed on the first surface (para 0023; Fig. 4).


Annotated Fig. 4 (Kogure)

    PNG
    media_image1.png
    472
    761
    media_image1.png
    Greyscale
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7-8, 10-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kogure (US 20110159200 A1), as applied to claims 1 and 3, and further in view of Kitada (US 20110223346 A1) and Allen (US 20040112294 A1).
Regarding claim 5, Kogure teaches a target 34, wherein the target may for forming a metal film (para 0028, 0037; Fig. 2), and wherein the tray 11 (annular member) has a recess 14 inherently capable of collecting sputtered particles (para 0049; Fig. 4).
Kogure fails to explicitly teach that the target emits magnetic particles and that the annular member has a magnetic functional surface. However, Kitada (US 20110223346 A1), in the analogous art of sputtering, teaches sputtering a magnetic film NiFe while magnets 30 surrounding the substrate 21 create a magnetic field to control the film thickness (para 0021, 0061, Figs. 1-2, 9). Additionally, Allen (US 20040112294 A1), in the analogous art of sputtering, teaches magnets 40 embedded in a focus ring 30 to produce a magnetic field (para 0026-0028; Fig. 3).
Because Kitada and Allen teach that such sputtering arrangements were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a magnetic target in the Kogure apparatus and add magnets around the substrate embedded in the annular member of Kogure to control the film distribution with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). As a result of the magnetic target and magnets embedded in the annular member, the combination of Kogure, Kitada, and Allen teaches the target emits magnetic particles and the annular member inherently has a magnetic functional surface capable of collecting magnetic particles.
Regarding claim 7, Kogure teaches a target 34, wherein the target may for forming a metal film (para 0028, 0037; Fig. 2), and wherein the tray 11 (annular member) has a recess 14 inherently capable of collecting sputtered particles (para 0049; Fig. 4).
Kogure fails to explicitly teach that the target emits magnetic particles and that the annular member has a magnetic functional surface. However, Kitada (US 20110223346 A1), in the analogous art of sputtering, teaches sputtering a magnetic film NiFe while magnets 30 surrounding the substrate 21 create a magnetic field to control the film thickness (para 0021, 0061, Figs. 1-2, 9-10). Additionally, Allen (US 20040112294 A1), in the analogous art of sputtering, teaches magnets 40 embedded in a focus ring 30 to produce a magnetic field (para 0026-0028; Fig. 3).
Because Kitada and Allen teach that such sputtering arrangements were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a magnetic target in the Kogure apparatus and add magnets around the substrate embedded in the annular member of Kogure to control the film distribution with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). As a result of the magnetic target and magnets embedded in the annular member, the combination of Kogure, Kitada, and Allen teaches the target emits magnetic particles and the annular member inherently has a magnetic functional surface.
Regarding claim 8, the combination of Kogure, Kitada, and Allen teaches that the magnets embedded in the annular member, which form the magnetic field on the magnetic functional surface, may be electromagnets (Kitada para 0039; Allen para 0013).
Regarding claim 10, the combination of Kogure, Kitada, and Allen teaches that the magnets embedded in the annular member, which form the magnetic field on the magnetic functional surface, may be electromagnets (Kitada para 0039; Allen para 0013).
Regarding claim 11, the previous combination of Kogure, Kitada, and Allen teaches that there may be a plurality of electromagnet pieces 31 surrounding the substrate (Kitada para 0038, 0080; Fig. 2). 
The previous combination fails to explicitly teach the electromagnets are individually controlled. However, Kitada teaches a control device 50 for controlling the electric current supplied to the electromagnets, wherein only one may be supplied with a current at a time (individually controlled) (para 0080-0081; Figs. 2, 10). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the control device of Kitada to control the current supplied to each electromagnet individually in order to better control the film distribution.
Regarding claim 13, the previous combination of Kogure, Kitada, and Allen teaches that there may be a plurality of electromagnet pieces 31 surrounding the substrate (Kitada para 0038, 0080; Fig. 2). 
The previous combination fails to explicitly teach the electromagnets are individually controlled. However, Kitada teaches a control device 50 for controlling the electric current supplied to the electromagnets, wherein only one may be supplied with a current at a time (individually controlled) (para 0080-0081; Figs. 2, 10). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the control device of Kitada to control the current supplied to each electromagnet individually in order to better control the film distribution.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Daugherty (US 6344105 B1) in view of Kogure (US 20110159200 A1).
Regarding claim 1, Daugherty (US 6344105 B1) teaches an electrostatic chuck 304 (base) for supporting a substrate 306 and a grooved edge ring 308 (annular member) disposed at an outer periphery of the base to surround a side surface and backside of the substrate without being in contact with the substrate (col 6 line 22-67; Fig. 3).
Daugherty also teaches the annular member has a first surface facing the backside of the substrate placed on the base with a gap between the substrate and annular member, a first sloping portion 320 (second surface) facing the side surface of the substrate with a gap between the substrate and annular member, and a second sloped portion 322 (tapered surface) formed at a corner portion between the first surface and the second surface (col 6 line 29-47; see annotated Fig. 3).
Daugherty fails to explicitly teach an edge cover that covers an outer edge of an upper surface of the substrate placed on the base. However, Kogure (US 20110159200 A1), in the analogous art of annular members surrounding a substrate in a sputtering chamber, teaches a mask 21 (edge cover) mounted on a tray 11 (annular member), wherein the mask covers the outer edge portion of the semiconductor wafer W to prevent the wafer from leaving the substrate support and prevent film attachment to the annular member, thus reducing maintenance effort (para 0029-0030, 0047, 0050-0051; Fig. 3). 
Because Kogure teaches that such edge covers were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add an edge cover to the top of the edge ring of Daugherty in order to keep the substrate in place and reduce maintenance required to clean the edge ring with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 




Annotated Fig. 3 (Daugherty)

    PNG
    media_image2.png
    459
    775
    media_image2.png
    Greyscale

	Regarding claim 2, the combination of Daugherty and Kogure fails to explicitly teach the tapered surface is inclined with respect to a planar surface including the first surface at an angle greater than or equal to 45° and less than or equal to 60°. However, the tapered surface of Daugherty with respect to the horizontal (plane of the first surface) has an acute angle (between 0° and 90°) that appears to be approximately 45° (see annotated Fig. 3). Alternatively, one of ordinary skill in the art would understand the second sloped portion 322 (tapered surface) to have an acute angle (between 0° and 90°) and one would have expected the use of any value within this range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values between 0° and 90°, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
	
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Daugherty (US 6344105 B1) in view of Kogure (US 20110159200 A1), as applied to claims 1-2 above, and further in view of Wei (US 20160104603 A1).
Regarding claim 3, the combination of Daugherty and Kogure fails to explicitly teach a recess is formed on the first surface. However, Wei (US 20160104603 A1), in the analogous art of annular members surrounding substrates in sputtering chambers, teaches an inner edge surface 222 directly below the substrate 108 that has a notch 224 (recess) to prevent sputter material from depositing on the inner edge surface (para 0024, 0026; Fig. 3).
Because Wei teaches that such notches were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add a notch to the first surface of Daugherty in order to prevent deposition on the top of the first surface with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
	Regarding claim 4, the combination of Daugherty and Kogure fails to explicitly teach a recess is formed on the first surface. However, Wei (US 20160104603 A1), in the analogous art of annular members surrounding substrates in sputtering chambers, teaches an inner edge surface 222 directly below the substrate 108 that has a notch 224 (recess) to prevent sputter material from depositing on the inner edge surface (para 0024, 0026; Fig. 3).
Because Wei teaches that such notches were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add a notch to the first surface of Daugherty in order to prevent deposition on the top of the first surface with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 


Claims 5-6, 8-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Daugherty (US 6344105 B1) in view of Kogure (US 20110159200 A1), as applied to claims 1-2 above, and further in view of Kitada (US 20110223346 A1) and Allen (US 20040112294 A1).
Regarding claim 5, the combination of Daugherty and Kogure teaches the chamber may be used for sputtering (Daugherty col 1 line 59-67), which necessitates a target.
The combination of Daugherty and Kogure fails to explicitly teach that the target emits magnetic particles and that the annular member has a magnetic functional surface that collects the magnetic particles. However, the grooved area 318 of the edge ring 308 is inherently capable of collecting sputtering particles (Daugherty Fig. 4).
Additionally, Kitada (US 20110223346 A1), in the analogous art of sputtering, teaches sputtering a magnetic film NiFe while magnets 30 surrounding the substrate 21 create a magnetic field to control the film thickness (para 0021, 0061, Figs. 1-2, 9). Additionally, Allen (US 20040112294 A1), in the analogous art of sputtering, teaches magnets 40 embedded in a focus ring 30 to produce a magnetic field (para 0026-0028; Fig. 3).
Because Kitada and Allen teach that such sputtering arrangements were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a magnetic target in the apparatus of Daugherty in view of Kogure and add magnets around the substrate embedded in the annular member of Daugherty to control the film distribution with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). As a result of the magnetic target and magnets embedded in the annular member, the combination of Daugherty, Kogure, Kitada, and Allen teaches the target emits magnetic particles and the annular member inherently has a magnetic functional surface capable of collecting magnetic particles.
Regarding claim 6, the combination of Daugherty and Kogure teaches the chamber may be used for sputtering (Daugherty col 1 line 59-67), which necessitates a target.
The combination of Daugherty and Kogure fails to explicitly teach that the target emits magnetic particles and that the annular member has a magnetic functional surface that collects the magnetic particles. However, the grooved area 318 of the edge ring 308 is inherently capable of collecting sputtering particles (Daugherty Fig. 4).
Additionally, Kitada (US 20110223346 A1), in the analogous art of sputtering, teaches sputtering a magnetic film NiFe while magnets 30 surrounding the substrate 21 create a magnetic field to control the film thickness (para 0021, 0061, Figs. 1-2, 9). Additionally, Allen (US 20040112294 A1), in the analogous art of sputtering, teaches magnets 40 embedded in a focus ring 30 to produce a magnetic field (para 0026-0028; Fig. 3).
Because Kitada and Allen teach that such sputtering arrangements were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a magnetic target in the apparatus of Daugherty in view of Kogure and add magnets around the substrate embedded in the annular member of Daugherty to control the film distribution with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). As a result of the magnetic target and magnets embedded in the annular member, the combination of Daugherty, Kogure, Kitada, and Allen teaches the target emits magnetic particles and the annular member inherently has a magnetic functional surface capable of collecting magnetic particles.
Regarding claim 8, the combination of Daugherty, Kogure, Kitada, and Allen teaches that the magnets embedded in the annular member, which form the magnetic field on the magnetic functional surface, may be electromagnets (Kitada para 0039; Allen para 0013).
Regarding claim 9, the combination of Daugherty, Kogure, Kitada, and Allen teaches that the magnets embedded in the annular member, which form the magnetic field on the magnetic functional surface, may be electromagnets (Kitada para 0039; Allen para 0013).
Regarding claim 11, the previous combination of Daugherty, Kogure, Kitada, and Allen teaches that there may be a plurality of electromagnet pieces 31 surrounding the substrate (Kitada para 0038, 0080; Fig. 2). 
The previous combination fails to explicitly teach the electromagnets are individually controlled. However, Kitada teaches a control device 50 for controlling the electric current supplied to the electromagnets, wherein only one may be supplied with a current at a time (individually controlled) (para 0080-0081; Figs. 2, 10). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the control device of Kitada to control the current supplied to each electromagnet individually in order to better control the film distribution.
	Regarding claim 12, the previous combination of Daugherty, Kogure, Kitada, and Allen teaches that there may be a plurality of electromagnet pieces 31 surrounding the substrate (Kitada para 0038, 0080; Fig. 2). 
The previous combination fails to explicitly teach the electromagnets are individually controlled. However, Kitada teaches a control device 50 for controlling the electric current supplied to the electromagnets, wherein only one may be supplied with a current at a time (individually controlled) (para 0080-0081; Figs. 2, 10). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the control device of Kitada to control the current supplied to each electromagnet individually in order to better control the film distribution.

Claims 7, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Daugherty (US 6344105 B1) in view of Kogure (US 20110159200 A1) and Wei (US 20160104603 A1), as applied to claim 3 above, and further in view of Kitada (US 20110223346 A1) and Allen (US 20040112294 A1).
	Regarding claim 7, the combination of Daugherty, Kogure, and Wei teaches the chamber may be used for sputtering (Daugherty col 1 line 59-67), which necessitates a target.
The combination of Daugherty, Kogure, and Wei fails to explicitly teach that the target emits magnetic particles and that the annular member has a magnetic functional surface that collects the magnetic particles. However, the grooved area 318 of the edge ring 308 is inherently capable of collecting sputtering particles (Daugherty Fig. 4).
Additionally, Kitada (US 20110223346 A1), in the analogous art of sputtering, teaches sputtering a magnetic film NiFe while magnets 30 surrounding the substrate 21 create a magnetic field to control the film thickness (para 0021, 0061, Figs. 1-2, 9). Additionally, Allen (US 20040112294 A1), in the analogous art of sputtering, teaches magnets 40 embedded in a focus ring 30 to produce a magnetic field (para 0026-0028; Fig. 3).
Because Kitada and Allen teach that such sputtering arrangements were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a magnetic target in the apparatus of Daugherty in view of Kogure and Wei and to add magnets around the substrate embedded in the annular member of Daugherty to control the film distribution with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). As a result of the magnetic target and magnets embedded in the annular member, the combination of Daugherty, Kogure, Wei, Kitada, and Allen teaches the target emits magnetic particles and the annular member inherently has a magnetic functional surface capable of collecting magnetic particles.
Regarding claim 10, the combination of Daugherty, Kogure, Wei, Kitada, and Allen teaches that the magnets embedded in the annular member, which form the magnetic field on the magnetic functional surface, may be electromagnets (Kitada para 0039; Allen para 0013).
Regarding claim 13, the previous combination of Daugherty, Kogure, Wei, Kitada, and Allen teaches that there may be a plurality of electromagnet pieces 31 surrounding the substrate (Kitada para 0038, 0080; Fig. 2). 
The previous combination fails to explicitly teach the electromagnets are individually controlled. However, Kitada teaches a control device 50 for controlling the electric current supplied to the electromagnets, wherein only one may be supplied with a current at a time (individually controlled) (para 0080-0081; Figs. 2, 10). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the control device of Kitada to control the current supplied to each electromagnet individually in order to better control the film distribution.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wickramanayaka (US 8986522 B2) teaches an edge cover more similar to that of Fig. 1 of the instant application and an annular surface configured to receive deposited sputtering particles while reducing the probability of contaminating the backside of the wafer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797